DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  11  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 11, the applicant recites “ first flexible traction element and a second rigid traction element are interposed between the rotary carriage and the pull-down cylinder”.  The applicant has not positively recited the rotary carriage or the pulldown cylinder.  (see claim 8, “installable between a rod of a pulldown cylinder .. and a rotary carriage”).  Therefore, it is unclear if the pulldown cylinder and the rotary carriage are a part of the claimed invention.  Clarification or correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stoetzer et al. 8397833.
Referring to claim 8, Stoetzer discloses a mounting tool  for mounting a kelly bar on a drilling machine, the mounting tool comprising at least one traction element  (piston rod 17) capable of being installed  between a rod of a pull-down cylinder of the drilling machine and a rotary carriage of the drilling machine ( note the pull down cylinder and rotary carriage are not positively recited and therefore not given any patentable weight in the claims).
Referring to claim 9, Stoetzer discloses one or more stop pads (31) arranged to engage with a guide tower  below the rotary carriage  to prevent the rotary carriage from sliding off the steering guide tower.

Claim(s) 8 and 10-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Burnham 5320363.
Referring to claim 8, Burnham discloses a mounting tool  for mounting a kelly bar on a drilling machine, the mounting tool comprising at least one traction element  (16 and 60) capable of being installed  between a rod of a pull-down cylinder of the drilling machine and a rotary carriage of the drilling machine ( note the pull down cylinder and rotary carriage are not positively recited and therefore not given any patentable weight in the claims).
Referring to claim 10, Burnham discloses the at least one traction element (60) is a rigid traction element having an end engageable to the rod of the pull-down cylinder  via at least one pin (62 at top) and another end engageable to the rotary carriage by means of via at least one pin ( 62 at bottom).
Referring to claim 11, as best understood by the examiner, Burnham discloses at least two traction elements, among which a first flexible traction element (16, see col. 6, line 68-col. 7 line 1, flexible material such as hollow pipe) and a second rigid traction element (60) which  are  capable of being interposed between a rotary carriage  and a pull-down cylinder , wherein the first flexible traction element has one end engageable to the rotary carriage via at least one pin ( pin 52)  and an opposite end engageable to one end of the second rigid traction element via at least  one pin ( pin 62 at bottom), and the second rigid traction element has an end, opposite to the first flexible traction element engageable to the rod of the pull-down cylinder via at least one pin ( pin 62 at top).
Allowable Subject Matter
Claims 1-7 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record does not disclose a mounting tool comprising traction elements connected between a rod of a pull down cylinder and a rotary carriage  in combination with the other limitations of the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672